I wish to express my sincere condolences to the Government and the citizens of Dominica and the Caribbean region, who are suffering from the destruction caused by the hurricanes. Switzerland will support the region.
Since the year 2000, humankind has made remarkable progress in the fight against these major scourges: hunger, extreme poverty and difficulties in accessing education. But famine still affects 800 million people in the world, and every 10 seconds a child dies from malnutrition. Other challenges include climate change, global inequality, conflict and humanitarian disasters, as well as forced displacement and migration. No country, no actor on the world stage is in a position to find, alone, the answers to the challenges of today. They are too large. They are too complex. They transcend borders, and they concern the entire international community.
We therefore need a forum where we can meet. We need a forum where we can develop solutions and monitor their implementation. We need an actor with the necessary legitimacy to contribute to the implementation of these solutions on the ground.
I would like to recall Article 1 of the Charter of the United Nations. The purpose of the United Nations is to maintain international peace and security and, to that end, to take effective collective measures for the prevention and removal of threats to peace. Collective, not individual. Because I am a patriot and because I defend, as the President of Switzerland, the interests of my country, we need a strong multilateral system. We need a strong United Nations.
In other words, we need the United Nations, and we need a strong United Nations. The fact that we must be reminded of that is a sign that should put us on alert. In order to preserve and strengthen the capacity of the United Nations, we must invest ceaselessly. Switzerland is actively involved in that regard. Investment in substantive issues is a top priority. It is important that we place at the heart of the activities of the United Nations the issues that will be of fundamental importance, tomorrow as today.
In that regard, the States Members of the United Nations have made important strides in recent years. I am thinking, of course, of the 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and of the desire to transfer resources from post-conflict management to prevention, in order to intensify peacebuilding activities. In those areas, it is necessary to make progress towards the objectives set. In that respect, the 2030 Agenda offers a good example. Its success will be measured by the yardstick of its implementation.
Important steps have also been taken within the United Nations. Switzerland welcomes in particular the reforms of the United Nations system that Secretary- General Guterres is working to achieve in the three areas of peace and security, development and management.
With regard to peace and security, Switzerland supports the priority that the Secretary-General gives to prevention for a very simple reason. When a conflict arises, the price to pay — humanitarian, economic and financial — is much higher than the cost of prevention activities. In order to strengthen conflict prevention, it is essential to promote human rights. Switzerland calls on all States to support the appeal of 13 June, which calls for human rights to be at the core of conflict prevention. Increasing mediation capabilities is another important means of preventing conflicts. In addition, the Global High-level Panel on Water and Peace, launched at the initiative of Switzerland, proposed yesterday, here in New York, measures to better prevent water- related conflicts. The United Nations and regional organizations can play a major role in that regard.
Switzerland is actively committed to the non-proliferation and the complete elimination of nuclear weapons, the use of which would have catastrophic humanitarian consequences. It is convinced that only negotiations and a diplomatic process will lead to a solution to the security situation posed by the nuclear crisis on the Korean peninsula.
Trust is another important aspect. If an actor is to be able to take effective preventive measures, that actor needs to be trusted. For the United Nations, this means that the quality of the partnership established with the host State concerned and its population is of paramount importance. Sexual exploitation and sexual abuse break this relationship of trust. That is why Switzerland supports the Secretary-General’s action against all forms of sexual abuse and sexual exploitation committed by United Nations staff in the field. As part of its commitment to that issue, Switzerland will contribute to the Trust Fund in Support of Victims of Sexual Exploitation and Abuse.
With regard to the United Nations development system, we welcome the proposal to further encourage joint initiatives by the various entities of the Organization.
Allow me to mention two examples of areas where we face major challenges: migration and digital technology.
By the end of 2016, the number of displaced persons across the world had reached a level not seen since the Second World War. The majority of them have been displaced in their own country. In Europe, for example, we must succeed in finding a solution based on solidarity between countries, and we must stabilize the political situation in Libya. Switzerland is working to ensure that the global compact for safe, orderly and regular migration addresses not only the challenges caused by international migration, but also its opportunities. The road ahead remains long. It is necessary that all States participate in that work. We are pleased to be able to contribute concretely to its success thanks to the involvement our Permanent Representative in New York’s as a co-facilitator of the global compact for safe, orderly and regular migration.
Another topical challenge is the advent of digital technology, which is dramatically transforming the world. It represents a great opportunity, but also a cross-border challenge. Topics such as access to the Internet for all and the impact of digitization on sustainable development, as well as cybersecurity, should be addressed together. The twelfth Internet Governance Forum, which Switzerland will host in Geneva in December, will provide an opportunity to discuss those issues.
So as to maintain the capacity of the United Nations, we must also invest in the relevant processes — because the United Nations stands out as much by its areas of work as by its methods of work. Effective and modern management is needed to ensure the robustness of the United Nations system. Reforms in management are therefore essential.
In our interconnected world, dialogue is essential. Dialogue requires the time and involvement of all parties. It has to be conducted on a broad basis and involve all the relevant actors. For example, it appears that political dialogue among States is insufficient with regard to combating climate change. Extreme weather events, such as hurricanes, clearly show that the Paris Agreement under the United Nations Framework Convention on Climate Change must be implemented quickly. Scientists believe that if nothing is done, such phenomena will become a new reality with which we will have to deal. The private sector, whose role in innovation, progress and development is essential, is involved, for example, in developing solutions, in consultation with the scientific community and the political sphere. Scientific diplomacy and exchanges with scientists allow us to make the right decisions. As policymakers, we must base our decisions on established facts.
Switzerland is firmly convinced of the importance of investing in a well-functioning multilateral system, particularly in an efficient United Nations. Confronted by current challenges, and in the interconnected world that is ours, the notion of “every man for himself” is not a feasible option.